                  IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                       OLD FAYETTEVILLE DIVISION
                             3:94-CR-46-1H


UNITED STATES OF AMERICA,            )
                                     )
                                     )
                                     )
     v.                              )
                                     )
                                                        ORDER
                                     )
SHANE FELLS,                         )
                                     )
     Defendant.                      )
                                      )

This matter is before the court on the following motions:


  1. DE #610 Motion for Reconsideration re DE #602 Order
     granting relief re the Drug Quantity Table Amendment and
     for relief under US v. Bailey;
  2. DE #612 Motion to Vacate Sentence and Set Aside Conviction
     pursuant to Fed. R. Crim. P. 33, 48(a) and 18 USC § 3231;
  3. DE #622 Motion for Writ of Error Coram Nobis pursuant to 28
     USC sec. 1651;
  4. DE #632 Motion for Reconsideration re DE #629 letter;
  5. DE #633 Motion for Reconsideration re DE #629 letter;
  6. DE #636 Motion to Vacate, Correct, Set Aside Illegal
     Conviction;
  7. DE #646 Motion for Relief from Judgment pursuant to Rule
     60(b) and Rule 15;
  8. DE #671 Motion to Amend Judgment.
  The government has not responded, and these matters are ripe

for adjudication.

     Defendant seeks to have this court reconsider its order

granting his motion to reduce sentence regarding the drug quantity

table.    The order was upheld on appeal.       The court finds no reason



         Case 3:94-cr-00046-H Document 722 Filed 12/17/20 Page 1 of 3
to alter or amend its prior order, and the motion [DE #610] is

DENIED.

       Defendant also moves the court to reconsider its order at DE

#629 [Motions DE #632 and #633].             Finding no reason to alter or

amend its prior order, these motions are denied.

       In his motions at DE #612, #622, #636, and #646, defendant

contends that his § 924(c) conviction should be vacated. His

conviction pursuant to         § 924(c) was affirmed on appeal in the

same order in which his count one conviction was vacated.                Having

reviewed the record in this matter, these motions are DENIED.

       In his motion at DE #671, defendant notes that his judgment

was not amended following his appeal.           Defendant is correct.        The

court finds that defendant’s judgment was not amended after one of

his convictions (Count One) was vacated by order of the Fourth

Circuit.     While the Fourth Circuit did not remand the matter to

this   court    assumedly   because    the    vacatur   did   not   impact   his

sentence, to memorialize the vacatur of count one, the court

directs the clerk to enter an amended judgment consistent with the

Fourth Circuit’s order of March 28, 2000 [DE #309].             The motion at

DE #671 is GRANTED.       The clerk is further directed to send a copy

of the amended judgment to the BOP.




          Case 3:94-cr-00046-H Document 722 Filed 12/17/20 Page 2 of 3
                                  CONCLUSION

     For the foregoing reasons, defendant’s motions at DE ## 610,

612, 622, 632, 633, 636, and 646 are DENIED.         The motion at #671

is GRANTED inasmuch as the clerk is directed to amend the judgment

as detailed above.

     Also pending before the court is defendant’s First Step Act

motion, which shall be ruled on in a separate order.

     This 17th day of December 2020.




                            __________________________________
                            Malcolm J. Howard
                            Senior United States District Judge

At Greenville, NC
#26




       Case 3:94-cr-00046-H Document 722 Filed 12/17/20 Page 3 of 3
